                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DYLAN KANE                                   : CIVIL ACTION
                                             :
                    v.                       : NO. 18-5285
                                             :
WAL-MART STORES EAST, LP, et al.             :


                                          ORDER
       AND NOW, this 31st day of December 2018, upon considering the Defendants’ partial

motion to dismiss (ECF Doc. No. 5), no timely opposition from the Plaintiff, and for reasons in

the accompanying Memorandum, it is ORDERED Defendants’ partial motion to dismiss (ECF

Doc. No. 5) is GRANTED and we dismiss Greg Pulley as a defendant.




                                           _____________________________
                                           KEARNEY, J.
